
	
		II
		Calendar No. 3
		111th CONGRESS
		1st Session
		S. 3
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Levin, Mr.
			 Kerry, Mr. Kennedy,
			 Mr. Begich, Mr.
			 Durbin, Mr. Wyden,
			 Mrs. Boxer, Mr.
			 Menendez, Mr. Bingaman,
			 Mr. Casey, Mr.
			 Lautenberg, Ms. Stabenow,
			 Mrs. McCaskill, Ms. Klobuchar, Mrs.
			 Clinton, Mr. Schumer,
			 Ms. Mikulski, and
			 Mr. Brown) introduced the following bill;
			 which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To protect homeowners and consumers by reducing
		  foreclosures, ensuring the availability of credit for homeowners, businesses,
		  and consumers, and reforming the financial regulatory system, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeowner Protection and Wall
			 Street Accountability Act of 2009.
		2.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact, and the President should sign,
			 legislation—
			(1)to stabilize the housing market and assist
			 homeowners by imposing a temporary moratorium on foreclosures, removing
			 impediments to the modification of distressed mortgages, creating tax and other
			 incentives to help prevent foreclosures and encourage refinancing into
			 affordable and sustainable mortgage solutions, and pursuing other
			 foreclosure-prevention policies through the Troubled Asset Relief Program or
			 other programs;
			(2)to ensure the
			 safety and soundness of the United States financial system for investors by
			 reforming the financial-regulatory system, strengthening systemic-risk
			 regulation, enhancing market transparency, and increasing consumer protections
			 in financial regulation to prevent predatory lending practices;
			(3)to ensure
			 credit-card accountability, responsibility and disclosure; and
			(4)to stabilize
			 credit markets for small-business lenders to enhance their ability to make
			 loans to small firms, and stimulate the small-business loan markets by
			 temporarily streamlining and investing in the loan programs of the Small
			 Business Administration.
			
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
